Kupferman, J.P., and Birns, J.,
dissent in a memorandum by Kupferman, J. P., as follows: The landlord seeks a declaratory judgment to the effect that a tenant who is chronically late in paying rent on premises subject to the Rent Stabilization Law and Regulations as amended by the Emergency Tenant Protection Act of 1974, need not be offered a renewal lease. There are five specific grounds where the owner is not required to offer such a renewal lease^ as enumerated in the majority opinion. (Rent Stabilization Code, § 54.)* Section 50 of the Rent Stabilization Code provides that “No tenant, so long as he continues to pay the rent to which the owner is entitled, shall be denied a renewal lease as prescribed by this Code” (emphasis supplied). The court at Special Term, while finding that there was a pattern of late payments, held that such record could not be considered within the purview of section 50. The purpose of the Rent Stabilization Law and the Tenant Protection Act was: “to prevent exactions of unjust, unreasonable and oppressive rents and rental agreements and to forestall profiteering, speculation and other disruptive practices tending to produce threats to the public health, safety and general welfare; that the transition from regulation to a normal market of free bargaining between landlord and tenant, while still the objective of state and city policy, must be administered with due regard for such emergency” (Administrative Code of City of New York, § YY51-1.0 [Rent Stabilization *917Law]). Obviously, the purpose was to shield a tenant against unjust exactions and not to permit the tenant to subject the landlord to a deprivation of his normal right to payment within a reasonable time. The provision in section 50 requiring rent to which the owner is entitled, to be paid cannot be interpreted to mean that the tenant can be habitually late. (Cf. Park West Mgt. Corp. v Mitchell, 47 NY2d 316, 323, cert den 444 US 992.) We would declare that the provision for payment of rent in section 50 means payment in the normal course, and that the history of late payments by the tenant (other than that due to violations) entitles the landlord to refuse to offer a renewal lease.

 The Code of the Real Estate Industry Stabilization Association of New York City, Inc., was adopted by the New York City Rent Stabilization Association pursuant to section YY51-6.0 of the New York City Administrative Code. (Cf. Tenant Protection Regulations under the Emergency Tenant Protection Act of 1974, § 51.)